Case 16-15460        Doc 46     Filed 05/13/19     Entered 05/13/19 15:29:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 15460
         Norbert Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/05/2016.

         2) The plan was confirmed on 07/21/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/16/2018, 12/28/2018.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15460             Doc 46         Filed 05/13/19      Entered 05/13/19 15:29:04                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $10,998.37
           Less amount refunded to debtor                                  $142.90

 NET RECEIPTS:                                                                                            $10,855.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $480.30
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,480.30

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Arnoldharris                              Unsecured         195.00           NA              NA            0.00       0.00
 Ars /Account Resolution Services          Unsecured         159.00           NA              NA            0.00       0.00
 Commonwealth Financial                    Unsecured         310.00           NA              NA            0.00       0.00
 Community Hospital                        Unsecured      5,149.26       5,221.64        5,221.64           0.00       0.00
 Credit Acceptance Corp                    Unsecured      3,433.92       3,433.92        3,433.92           0.00       0.00
 Diversified Consultant                    Unsecured         967.00           NA              NA            0.00       0.00
 Fair Collections & Outsourcing            Unsecured      4,611.00            NA              NA            0.00       0.00
 Flise Henry                               Priority            0.00           NA              NA            0.00       0.00
 Franklin Collection                       Unsecured         228.00           NA              NA            0.00       0.00
 Heights Auto Workers Credit Union         Unsecured      2,753.75       2,810.83        2,810.83           0.00       0.00
 IC System                                 Unsecured         228.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority      10,000.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      5,393.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     19,530.00            NA              NA            0.00       0.00
 Indiana Dept Of Revenue                   Secured        9,087.63       6,022.84        3,389.80      3,389.80     181.47
 Indiana Dept Of Revenue                   Priority       2,800.00       2,803.90        2,803.90      2,803.90        0.00
 Indiana Dept Of Revenue                   Unsecured           0.00      3,218.94        3,218.94           0.00       0.00
 Komyatte & Casbon PC                      Unsecured           0.00           NA              NA            0.00       0.00
 Komyatte & Casbon PC                      Unsecured           0.00           NA              NA            0.00       0.00
 Patients 1st ER Medical Consultants PC    Unsecured      1,378.95       1,394.93        1,394.93           0.00       0.00
 Region Recov                              Unsecured         102.00           NA              NA            0.00       0.00
 Sharonda Smith                            Priority            0.00           NA              NA            0.00       0.00
 State of Indiana                          Unsecured         304.02           NA              NA            0.00       0.00
 Tsi/980                                   Unsecured      1,571.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-15460        Doc 46      Filed 05/13/19     Entered 05/13/19 15:29:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $3,389.80          $3,389.80           $181.47
 TOTAL SECURED:                                           $3,389.80          $3,389.80           $181.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,803.90          $2,803.90              $0.00
 TOTAL PRIORITY:                                          $2,803.90          $2,803.90              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,080.26               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,480.30
         Disbursements to Creditors                             $6,375.17

 TOTAL DISBURSEMENTS :                                                                     $10,855.47


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
